DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the cushioning section is represented by both element numbers 43 and 53.  See paragraphs [0033] and [0034], respectively.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 4.  The term “rubber-like” in lines 7 and 10 of claim 1 and in lines 11 and 15 of claim 4 is indefinite. The term fails to clearly define the metes and bounds of the claim with the “like” suffix.

The remaining claims are indefinite due to their dependency from one of claims 1 and 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3976338 to Trachte et al.
Re: claims 1-6 and 8.  Trachte et al. show in figure 1 a stopper that is mounted on a vibrationproofing unit including a first bracket 29 fixed to one of a power unit side and a vehicle body side, a second bracket 13 fixed to the other of the power unit side and the vehicle body side, an inside member 2 being shaft shaped and in which the first bracket 29 is fixed to the axial ends of the inside member, and a vibrationproofinq base body including a rubber-like elastic body 4a, 4b and coupling the outer circumferential face of the inside member 2 and the inner circumferential face side of a tubular section 
a plurality of protrusion sections protruding from at least one face in a plate thickness direction of the thick wall section; and
a thin wall section as labeled thinner than the thick wall section.
[AltContent: textbox (Recessed area )][AltContent: arrow][AltContent: arrow][AltContent: textbox (First face )][AltContent: textbox (Second face )][AltContent: arrow][AltContent: textbox (Fixing face)][AltContent: arrow][AltContent: textbox (Portion of thick wall section between  the edge of the cushioning section and the thin wall section (away from symmetrical positions))][AltContent: ][AltContent: textbox (Symmetrical positons )][AltContent: textbox (Thin wall section
(also where the 1st bracket and tubular section overlap))][AltContent: textbox (Protrusions sections)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thick wall section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    469
    396
    media_image1.png
    Greyscale






Re: claim 7. Trachte et al. show in figure 1 the limitation wherein the first bracket 29 is fixed to the power unit side, wherein the fixing face, as labeled, is fixed to the vehicle body side, wherein the cushioning section includes a first face, as labeled, facing the first bracket 29 and a second face, as labeled, being the back side of the first face and facing the tubular section 13, wherein the thin wall section is recessed with respect to the thick wall section, on the first face, and is formed to be coplanarly joined to the thick wall section on the second face as shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents and Patent Applications: 2018/0245653 to Oniwa et al., 2013/0285298 to Nakimura et al., 6170812 to Nicoles, 3130991 to Piragino, and 3006672 to Bajer teach the use of similar vibration damping bush-type structures including stoppers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
January 16, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657